Cuyahoga County, No. 66762. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed December 5, 1995: “The motion of the appellant to certify a’ conflict between this Court’s decision and the judgment in State v. Trivedi (1982), 8 Ohio App.3d 412 [8 OBR 534, 457 N.E.2d 868], is hereby granted.
“The rule of law upon which this alleged conflict exists is whether the trial court, pursuant to R.C. 2951.02(B)(9) and R.C. 2951.02(C), has the authority to order restitution as a condition of probation as *1511compensation to the victim for injury, damage or loss .sustained other than property damage or the value of the property which is subject of any theft offense.”
Sua sponte, cause consolidated with 95-2439, infra.